Title: To James Madison from Alexander J. Dallas, 15 May 1802
From: Dallas, Alexander J.
To: Madison, James





The United States
}
Circt. Ct. for the East Dist. of Penna.—May Session 1802 Larceny on the High seas. Trial and Conviction 14 May 1802

vs


David Jackson





Sir
Phila. 15 May 1802

David Jackson, a boy of fifteen years of age, was yesterday convicted of Larceny in the Circuit Court. The Jury have requested me to transmit his petition, and their recommendation, for a Pardon.
He is a poor Lad, without family, or friends, in this part of the Continent. The Captain, with whom he sailed, and who prosecuted for the offence, does not give him a good character; but if the President shall deem it proper to grant a Pardon, I will endeavour to prevail on the Inspectors of the Prison to exert themselves, in obtaining a Master, with whom there will be some chance of his reformation. I am, with the sincerest esteem, Sir, Yr. mo. obedt Servt.
A. J. Dallas

 

   
   RC and enclosures (DNA: RG 59, Petitions for Pardon, no. 48). RC docketed by Brent, with his note: “encloses a Petition of David Jackson, convicted of larceny, for a pardon—which was granted June 1st. 1802.” For enclosures, see n. 1.



   
   Dallas enclosed Jackson’s petition to Jefferson (1 p.) for pardon from the conviction of larceny for stealing two pairs of shoes valued at four dollars. On the verso is the jury’s recommendation for mercy, 14 May 1802 (1 p.).



   
   Daniel Brent sent this letter directly to Jefferson at Monticello (Brent to Jefferson, 21 May 1802 [DLC: Jefferson Papers]; Brent to Dallas, 21 May 1802 [DNA: RG 59, DL, vol. 14]); the president then sent it on to JM with his determination to pardon Jackson (Jefferson to JM, 24 May 1802).


